IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT
                                         _______________

                                           m 99-11106
                                         _______________


                         THEDRO DIGGLES AND DEBRA ANDERSON,

                                                                       Plaintiffs-Appellants,

                                              VERSUS

                          BOEING DEFENSE & SPACESSIRVING CO.,

                                                                       Defendant-Appellee.

                                   _________________________

                           Appeals from the United States District Court
                                for the Northern District of Texas
                                        (3:97-CV-2524-R)
                                 _________________________

                                         November 14, 2000


Before JOLLY, JONES, and SMITH,                      heard and considered the oral arguments of
  Circuit Judges.                                    counsel, we conclude that the district court
                                                     committed no reversible error.
PER CURIAM:*
                                                        Irrespective of whether the court was cor-
   The plaintiffs appeal only the award of at-       rect in assigning its reasons for the assessment
torneys’ fees. Having reviewed the briefs, the       of fees, it is not reasonably deniable that the
record, and the applicable law, and having           plaintiff-appellants were guilty of gross
                                                     misconduct and were subject to sanction on
                                                     that ground at least.           The judgment,
                                                                                    **
   *
                                                     accordingly, is AFFIRMED.
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR.
                                                        **
R. 47.5.4.                                                   Judge Jolly would reverse as to Anderson.